             Case 2:17-cv-04022-CBM-RAO Document 132 Filed 02/05/19 Page 1 of 6 Page ID #:722



                       1   EDWARD D. TOTINO (SBN 169237)
                           edward.totino@dlapiper.com
                       2   DAVID B. FARKAS (SBN 257137)
                           david.farkas@dlapiper.com
                       3   DLA PIPER LLP (US)
                           2000 Avenue of the Stars, Suite 400 North Tower
                       4   Los Angeles, California 90067-4704
                           Tel: 310.595.3000
                       5   Fax: 310.595.3300
                       6   Attorneys for Defendant and Third-Party Plaintiff
                           ROYAL ADMINISTRATION SERVICES, INC.
                       7
                           (Additional Counsel Shown on Signature Pages)
                       8
                       9                          UNITED STATES DISTRICT COURT
                      10                        CENTRAL DISTRICT OF CALIFORNIA
                      11
                      12   VITALIY SASIN, individually and on         CASE NO. 2:17cv04022-CBM (RAOx)
                           behalf of all others similarly situated,
                      13                                              JOINT RULE 26(f) REPORT
                                          Plaintiff,
                      14                                               Original Complaint Filed: May 30, 2017
                                  v.
                      15
                           ENTERPRISE FINANCIAL GROUP,
                      16   INC., et al.,
                      17                  Defendants.
                      18
                      19   ROYAL ADMINISTRATION
                           SERVICES, INC.
                      20                  Third-Party Plaintiff,
                      21          v.
                      22   PRIVATE RESERVE GROUP, INC.,
                      23   AUTO PROTECTION GROUP, INC.
                           and PEJMAN GHANEIAN,
                      24                  Third-Party Defendants
                      25
                      26
                      27
                      28
DLA P I PER LLP (US)
                           WEST\285242056.1
     LOS A NG EL ES                                        JOINT RULE 26(f) REPORT
             Case 2:17-cv-04022-CBM-RAO Document 132 Filed 02/05/19 Page 2 of 6 Page ID #:723



                       1          Pursuant to the Court’s December 12, 2018 Order Setting Rule 26(f)
                       2   Conference (Dkt. 130), Plaintiff Vitaliy Sasin (“Plaintiff”), Defendants Enterprise
                       3   Financial Group, Inc. (“Enterprise”), United Service Protection Corporation
                       4   (“USPC”), Defendant and Third-Party Plaintiff Royal Administration Services, Inc.
                       5   (“Royal”), (collectively “Defendants”), and Third-Party Defendants Private
                       6   Reserve Group, Inc., Auto Protection Group, Inc., and Pejman Ghaneian
                       7   (collectively, “Third-Party Defendants”) submit the following for their Joint Rule
                       8   26(f) Report:
                       9   1. Statement of the Case:
                      10          a. Plaintiff’s Statement:
                      11          Plaintiff seeks to recover damages on behalf of himself and putative class
                      12   members for alleged injuries arising from purported violations of the Telephone
                      13   Consumer Protection Act (“TCPA”) by telephone calls he received and those in
                      14   which other similarly situated parties have received. Plaintiff believes that said calls
                      15   were made by Defendants and each of them, or as an agent for said Defendants.
                      16          b. Defendants’ Statement:
                      17          In this action, Plaintiff seeks to recover damages on behalf of himself and
                      18   putative class members for alleged injuries arising from purported violations of the
                      19   Telephone Consumer Protection Act (“TCPA”) by a telephone call he received. On
                      20   October 6, 2017, Royal filed a Third-Party Complaint against PRG, APG, and
                      21   Ghaneian, on the grounds that Third-Party Defendants made or are otherwise
                      22   responsible for the telephone call to Plaintiff. Royal, EFG and USPC never
                      23   contacted Plaintiff, never authorized, directed, or otherwise caused Plaintiff to be
                      24   contacted, never used an automatic telephone dialing system (“ATDS”) to call
                      25   Plaintiff or anyone else, and are not responsible for the calls that are the subject of
                      26   this action. See Jones v. Royal Administration Services, Inc., 887 F.3d 443 (9th Cir.
                      27   2018).
                      28
DLA P I PER LLP (US)
                            WEST\285242056.1                          -1-
     LOS A NG EL ES                                        JOINT RULE 26(F) REPORT
             Case 2:17-cv-04022-CBM-RAO Document 132 Filed 02/05/19 Page 3 of 6 Page ID #:724



                       1          c. Third-Party Defendants’ Statement:
                       2          Third-Party Defendants did not make calls to Plaintiff or anyone else using
                       3   an ATDS and are not liable to Royal under the Third-Party Complaint. Third-Party
                       4   Defendants have spoken directly to Plaintiff, who acknowledged that his TCPA
                       5   claim could not be based on any alleged call from Third-Party Defendants. Third-
                       6   Party Defendants expect Plaintiff to amend his Complaint to remove or change any
                       7   allegations that could implicate Third-Party Defendants, which would make clear
                       8   that there is no basis for Royal’s Third-Party Complaint against Third-Party
                       9   Defendants.
                      10
                      11   2. Number of Depositions To Be Taken By Each Side and the Date the
                      12      Depositions are Set:
                      13          The parties each generally anticipate taking approximately five to six
                      14   depositions. Since many of those depositions will overlap, the total number of
                      15   anticipated depositions will likely be approximately six to eight. The parties intend
                      16   to complete those depositions before the proposed December 16, 2019 discovery
                      17   cut-off date.
                      18   3. Written Discovery Sought and the Date Responses are Due:
                      19          The parties intend to serve their initial disclosures no later than February 25,
                      20   2019. The parties each intend to serve written discovery, including requests for
                      21   production, interrogatories, and requests for admission, the responses to which will
                      22   be due before the proposed December 16, 2019 discovery cut-off date.
                      23   4. Proposed Timing of Disclosures under Fed. R. Civ. Proc. 26(a)(2):
                      24          The parties propose an expert disclosure deadline of January 20, 2020.
                      25   5. Proposed Pretrial Conference Date: June 30, 2020.
                      26   6. Date Demand for Jury Trial was Filed: May 30, 2017.
                      27   7. Proposed Trial Date: August 3, 2020.
                      28
DLA P I PER LLP (US)
                            WEST\285242056.1                          -2-
     LOS A NG EL ES                                       JOINT RULE 26(F) REPORT
             Case 2:17-cv-04022-CBM-RAO Document 132 Filed 02/05/19 Page 4 of 6 Page ID #:725



                       1   8. Prospects of Settlement:
                       2           At this juncture settlement appears unlikely. The parties remain willing to
                       3   discuss settlement once sufficient discovery has been completed.
                       4   9. Positions of Counsel re: Consent to Proceed Before a Magistrate:
                       5           The parties do not consent to proceed before a Magistrate.
                       6   10.List of Contemplated Motions:
                       7           Plaintiff will file a motion for class certification by June 25, 2019.
                       8   Defendants and Third-Party Defendants each anticipate filing motions for summary
                       9   judgment once sufficient discovery is completed. Defendants also anticipate filing a
                      10   motion to temporarily stay this matter pending the resolution of the petition for writ
                      11   of certiorari filed in Marks v. Crunch San Diego, LLC, No. 14-56835. The Court
                      12   previously stayed this case pending the resolution of the appeal in Marks (see Dkt.
                      13   92 at 16:1-8) concerning the definition of ATDS, but lifted the stay following Ninth
                      14   Circuit’s decision. However, the Ninth Circuit recently stayed its mandate in that
                      15   appeal, pending the outcome of the petition for writ of certiorari, The defendant in
                      16   Marks filed the petition for writ of certiorari with the U.S. Supreme Court on
                      17   January 28, 2019. The motion to stay may also be based upon additional grounds.
                      18   11. Selection of ADR Procedures:
                      19           The parties agree to participate in private mediation prior to the proposed
                      20   pretrial conference date of June 30, 2020.
                      21   12. Additional Matters:
                      22           The parties propose that all fact discovery be completed by December 16,
                      23   2019. The parties propose that all expert discovery be completed by March 16,
                      24   2020.
                      25
                      26
                      27
                      28
DLA P I PER LLP (US)
                           WEST\285242056.1                            -3-
     LOS A NG EL ES                                         JOINT RULE 26(F) REPORT
             Case 2:17-cv-04022-CBM-RAO Document 132 Filed 02/05/19 Page 5 of 6 Page ID #:726



                       1   Dated: February 5, 2019       DAVIDOVICH KAUFMAN LEGAL
                                                         GROUP, APA
                       2
                       3
                                                         By: /s/ Niv V. Davidovich
                       4                                    NIV V. DAVIDOVICH
                                                            CHARLES STEIN
                       5                                    Attorneys for Plaintiff
                                                            VITALIY SASIN
                       6
                           Dated: February 5, 2019       DLA PIPER LLP (US)
                       7
                       8
                                                         By: /s/ Edward D. Totino
                       9                                    EDWARD D. TOTINO
                                                            DAVID B. FARKAS
                      10                                    Attorneys for Defendant and Third-Party
                                                            Plaintiff
                      11                                    ROYAL ADMINISTRATION SERVICES,
                                                            INC.
                      12
                      13   Dated: February 5, 2019       CARLTON FIELDS JORDAN BURT, LLP
                      14
                      15                                 By: /s/ Harvey W. Geller
                      16                                    HARVEY W. GELLER
                                                            BRIAN P. PERRYMAN
                      17                                    Attorneys for Defendant
                                                            UNITED SERVICE PROTECTION
                      18                                    CORPORATION

                      19   Dated: February 5, 2019       GREENSPOON MARDER LLP

                      20
                      21                                 By: /s/ Jamey Campellone
                                                            JAMEY CAMPELLONE
                      22                                    Attorneys for Defendant
                                                            ENTERPRISE FINANCIAL GROUP, INC.,
                      23                                    doing business as EFG COMPANIES, INC.

                      24
                      25
                      26
                      27
                      28
DLA P I PER LLP (US)
                           WEST\285242056.1                   -4-
     LOS A NG EL ES                                  JOINT RULE 26(F) REPORT
             Case 2:17-cv-04022-CBM-RAO Document 132 Filed 02/05/19 Page 6 of 6 Page ID #:727



                       1   Dated: February 5, 2019            VENABLE LLP
                       2
                       3                                      By: /s/ Daniel S. Silverman
                                                                 DANIEL S. SILVERMAN
                       4                                         Attorneys for Third-Party Defendants
                                                                 PRIVATE RESERVE GROUP, INC., AUTO
                       5                                         PROTECTION GROUP, INC. and PEJMAN
                                                                 GHANEIAN
                       6
                       7                           SIGNATURE CERTIFICATION
                       8         Pursuant to Central District Local Rule 5-4.3.4(a)(2)(i), I hereby certify that
                       9   authorization for the filing of this document has been obtained from the other
                      10   signatories shown above and that the signatories have authorized placement of their
                      11   electronic signatures on this document.
                      12   Dated: February 5, 2019                DLA PIPER LLP (US)
                      13
                      14                                          By: /s/ Edward D. Totino
                                                                     EDWARD D. TOTINO
                      15                                             DAVID B. FARKAS
                                                                     Attorneys for Defendant and Third-Party
                      16                                             Complainant
                                                                     ROYAL ADMINISTRATION
                      17                                             SERVICES, INC.
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
DLA P I PER LLP (US)
                           WEST\285242056.1                          -5-
     LOS A NG EL ES                                      JOINT RULE 26(F) REPORT
